NUMBER 13-09-00466-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
______________________________________________________________

RODNEY COATS,                                                                  Appellant,

                                            v.

THE STATE OF TEXAS,                                  Appellee.
_____________________________________________________________

              On Appeal from the 148th District Court
                    of Nueces County, Texas.
______________________________________________________________

                         MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Rodriguez and Garza
                      Memorandum Opinion Per Curiam

       Appellant, Rodney Coats, attempted to perfect an appeal from a conviction for

failure to register as a sex offender. We dismiss the appeal for want of jurisdiction.

       Sentence in this matter was imposed on June 4, 2009. No motion for new trial was

filed. Notice of appeal was filed on August 6, 2009. On September 1, 2009, the Clerk of

this Court notified appellant that it appeared that the appeal was not timely perfected.
Appellant was advised that the appeal would be dismissed if the defect was not corrected

within ten days from the date of receipt of the Court’s directive. Appellant has not

responded to this notice.

       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX . R. APP. P. 26.2(a)(1). Where

a timely motion for new trial has been filed, notice of appeal shall be filed within ninety days

after the sentence is imposed or suspended in open court. TEX . R. APP. P. 26.2(a)(2). The

time within which to file the notice may be enlarged if, within fifteen days after the deadline

for filing the notice, the party files the notice of appeal and a motion complying with Rule

10.5(b) of the Texas Rules of Appellate Procedure. See TEX . R. APP. P. 26.3.

       Appellant’s notice of appeal was due to have been filed on or before July 6, 2009.

See TEX . R. APP. P. 26.2(a)(1). Appellant did not file a motion for extension of time to file

his notice of appeal as permitted by Texas Rule of Appellate Procedure 26.3 and did not

file his notice of appeal until August 6, 2009.

       This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent a

timely filed notice of appeal, a court of appeals does not obtain jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the

appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998). Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ

of habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX . CODE CRIM .
PROC . ANN . art. 11.07, § 3(a) (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

      The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                     PER CURIAM



Do not publish. See TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and filed
this the 12th day of November, 2009.